     Case 4:20-cv-00020-RSB-CLR Document 20 Filed 03/01/21 Page 1 of 3




                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

MICHAEL R. MOSIER,           )
                             )
    Plaintiff,               )
                             )
v.                           )                CV420-020
                             )
GEORGIA DEPARTMENT OF        )
CORRECTIONAL HEALTHCARE/     )
AUGUSTA UNIVERSITY HOSPITAL, )
                             )
    Defendant.               )

                                ORDER

      Before the Court is Michael Mosier’s 42 U.S.C. § 1983 Complaint

against various prison entities related to his medical treatment and the

facilities’ grievance procedures.     Doc. 1.     The Court previously

determined that plaintiff was entitled to proceed in forma pauperis,

ordered him to return several forms, and determined that certain claims

were due to be transferred to the Middle District of Georgia. Doc. 9.

After some prompting, doc. 17, plaintiff returned the necessary forms,

docs. 10, 18.

      Typically, the court would proceed to screen plaintiff’s complaint

pursuant to 28 U.S.C. § 1915A.      However, prior to undertaking that

screening, plaintiff filed a notice with the Court indicating that he may
     Case 4:20-cv-00020-RSB-CLR Document 20 Filed 03/01/21 Page 2 of 3




make some attempt to amend his complaint.                 Doc. 16.     Moreover, it

contains claims that were transferred to the Middle District and

currently exceeds 100 pages. Thus, the complaint contains claims which

are no longer before this Court, lacks clarity considering its length, and

is likely to be amended (whether that amendment is warranted or not).1

      The Court, therefore, DIRECTS plaintiff to file an amended

complaint within thirty days from the date of this order, detailing the

claims     against      the     Georgia       Department        of     Correctional

Healthcare/Augusta University Hospital, Dr. Awe, Ms. Hall, and Ms.

Brantley. Plaintiff’s new complaint will supersede his current complaint;

thus, he should not reference, or seek to incorporate by reference, his

original complaint. See Malowney v. Fed. Collection Deposit Grp., 193

F.3d 1342, 1345 n. 1 (11th Cir. 1999) (“An amended complaint

supersedes and original complaint”); Varnes v. Local 91, Glass Bottle

Blowers Ass’n of U.S. & Canada, 647 F. 2d 1365, 1370 n. 6 (11th Cir.

1982) (“As a general rule, an amended complaint supersedes an replaces


1
 The Court is concerned that plaintiff may attempt to amend to include claims which
are not yet exhausted. Plaintiff is warned that under the PLRA exhaustion
provision, a prisoner must exhaust all available administrative remedies before filing
an action that challenges the conditions of his confinement. See 42 U.S.C. § 1997e(a).
Thus, the Court will not consider claims which were unexhausted at the time of filing
this complaint.
                                           2
     Case 4:20-cv-00020-RSB-CLR Document 20 Filed 03/01/21 Page 3 of 3




the original complaint unless the amendment specifically refers to or

adopts the earlier pleading.”).   Since the Court has not yet screened

plaintiff’s complaint, plaintiff’s request for subpoenas, doc. 8, is

DISMISSED AS MOOT.

     SO ORDERED, this 1st day of March,, 2021.

                                  ______________________________
                                    __________________________
                                  CHRISTO  ER L. RAY
                                   HRISTOPHER
                                       T PHER
                                  UNITED STATES MAGISTRATE JUD
                                                            UDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    3
